Case 1:21-cr-00048-LY Document 443 Filed 05/13/21 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
UNITED STATES OF AMERICA §
§
VS. § CRIMINAL NO.
§ 1:21-CR-00048-LY-4
CRAIG NEELY §

MOTION FOR CONTINUANCE
TO THE HONORABLE JUDGE OF SAID COURT:
NOW COMES CHARLES POPPER, Attorney for Defendant, CRAIG NEELY, in the
above styled and numbered cause, and states under oath, that counsel will be in court of May 21,
2020. The counsel is currently waiting for the discovery in this case. Therefore, counsel
respectfully requests that the hearing for the Defendant be continued.
WHEREFORE PREMISES CONSIDERED, Charles Popper, Attorney for
Defendant, moves the Court to continue this cause to another week during this term of Court, or

until the next term of this Court.

Respectfully submitte

 

 

arlesD. Popper \)
/asiorey for Defendant
£1205 San Antonio St.
Austin, Texas 78701
Telephone: (512) 477-7111
Telecopy: (512) 477-6889
State Bar No. 00795856
popperlaw@hotmail.com
Case 1:21-cr-00048-LY Document 443 Filed 05/13/21 Page 2 of 3

CERTIFICATE OF SERVICE

As Attorney of Record for Defendant, I do hereby certify that a true and correct copy of

the above and foregoing document was forwarded to the Attorney for the United State the 13"

day of May, 2021

)

CHARLES D. POPPER

 

Accepted by:

 

Daniel D. Guess
Assistant United States Attorney
dan.guess@usdoj.gov
Case 1:21-cr-00048-LY Document 443 Filed 05/13/21 Page 3 of 3

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION
UNITED STATES OF AMERICA §
§
VS. § CRIMINAL NO.
§ 1:21-CR-00048-LY-4
CRAIG NEELY §

ORDER GRANTING CONTINUANCE
BEIT REMEMBERED, that onthe _—_ day of May, 2021, came on to be considered
the above and foregoing Motion for Continuance. After consideration of the same, it is the
opinion of the Court that the same be:
( ) GRANTED, and the current court date setting will be rescheduled.
() DENIED. |
SIGNED AND ENTERED on , 2021.

 

JUDGE PRESIDING
